Opinion filed February 16, 2006












 








 




Opinion filed February 16, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00020-CR
                                                    __________
 
                                        OLIDIO CANTU, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                          On
Appeal from the 35th District Court
 
                                                          Brown
County, Texas
 
                                                Trial
Court Cause No. CR16-533
 

 
                                                                   O
P I N I O N 
The trial court convicted Olidio Cantu, upon his
plea of no contest, of the offense of possession of a controlled
substance.  A plea bargain agreement was
not reached.  The trial court assessed
appellant=s
punishment at confinement for two years in a state jail facility and a $2,000
fine.  On March 10, 2004, the trial court
suspended the imposition of the confinement portion of the sentence and placed
appellant on community supervision for five years.  We dismiss for want of jurisdiction.




On January 24, 2006, appellant filed in this court
numerous documents including a pro se notice of appeal from the 2004 conviction
for possession of a controlled substance. 
The clerk of this court wrote the parties informing them that it
appeared an appeal had not been timely or properly perfected and directing
appellant to respond showing grounds for continuing the appeal.  Appellant has replied and argues that he Afeels that all allegations made are
true@ and asks
for this court=s Aguidance.@  This court is invested with jurisdiction to
consider appeals and original writs and is unable to give legal advice to
parties before the court.  Tex. Const. art. V, ' 6.
The January 24, 2006 notice of appeal was neither
timely filed nor properly filed pursuant to 
Tex. R. App. P.  25.2 and 26.2. 
Absent a timely, proper notice of appeal or the granting of a timely
motion for extension of time, this court does not have jurisdiction to
entertain an appeal.  Slaton v. State,
981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519 
(Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108 (Tex. Crim.
App. 1993); Shute v. State, 744 S.W.2d 96 (Tex. Crim. App. 1988).
The appeal is dismissed for want of jurisdiction.
 
PER CURIAM
 
February 16, 2006
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.